Title: Benjamin Harrison to Virginia Delegates, 26 September 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber Sept. 26th. 1783.
Your two favors of the 8th. and 13th. instant came to hand by the last post one of them has been detained in the post office which I suppose has also been the case with one of mine. General Irvine’s complaint of the Virginians crossing the Ohio reached me I suppose on the same day that mine against the Pennsylvanians got to you which of them is right I will not undertake to say, but it is most likely that they are both so I shall use every endeavor to stop the people from this country tho’ I am confident I shall not succeed, there being no powers in the Executive to punish any kind of offenders, nor do the assembly incline to give them. I can order the militia to drive the people in and they may refuse obedience to the orders and escape all kinds of punishment; for five shillings in short Virginia will very soon be the Seat of anarchy and confusion unless our law makers find out that Government cannot be supported without lodging powers somewhere to enforce obedience to the laws.
I am not disappointed by the conduct of the english respecting our trade. I always thought they intended to amuse us ’till they could form a judgment of the temper we were in with respect to it, and therefore wished in some measure to curb the violent inclination there seemed to be for opening every avenue to them before a treaty of commerce was entered into. I look on the locusts that are crouding here as so many emissaries sent to sound our inclinations and to poison the minds of our people and if possible bring them back to their old and destructive paths; and I am sorry to say that I fear they will succeed unless Congress interfere.
I shall lay the resolutions of Congress on the proposed session of the back country before the assembly and suppose with you they will approve them as they differ very little from their proposals. the Guaranty required was too humiliating for me.
I am &c.
B H
